CRAWFORD, Judge
(concurring in part and dissenting in part):
42. The majority (1) overlooks the impact of the 1970 revision of the government-appeals statute, 18 USC § 3731, and its influence on the enactment and interpretation of Article 62, Uniform Code of Military Justice, 10 USC § 862 (1983); and (2) holds that the court below exceeded its authority in order*323ing admission of the evidence after fair notice, adequate hearing, and development of the record to support mandating admission of the evidence. As a result, I fear that the majority unduly restricts the scope of review of an Article 62 appeal, thereby undermining the principle of judicial economy and public confidence in the legal system.
43. Generally, this Court will accept the findings of fact from a military judge unless they are clearly erroneous. United States v. Bums, 21 MJ 140,143 n. 7,144 (CMA 1985). Additionally, questions of law, such as the question of admissibility of a confession; who must warn, United States v. Brown, 40 MJ 152, 153 (CMA 1994); and who is a suspect, United States v. Davis, 36 MJ 337, 340 (CMA 1993), aff'd on other grounds, — U.S.-, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994), will be reviewed de novo. See also United States v. Abell, 23 MJ 99 (CMA 1986), cert. denied, 483 U.S. 1020, 107 S.Ct. 3263, 97 L.Ed.2d 762 (1987). But neither of these standards of review would preclude this Court or the court below from looking at undisputed facts in a record and addressing and deciding issues raised by each counsel.
44. I take issue with the majority’s reliance upon the following language: “When the Government appeals an adverse ruling, the defense may assert additional or alternate grounds for affirming the ruling.” ¶ 26. Implicit in this language is that the Government may not urge additional or alternative grounds for reversing a decision concerning admissibility of the evidence unless those grounds are certified by the Judge Advocate General. As will be discussed, this language overlooks the liberal construction of government appeals following the 1970 revision to the government-appeals statute. The result reached by the majority only encourages piecemeal litigation and undermines the truthfinding purpose of criminal trials.
45. It is also curious that the majority would permit the court below to conduct a full review of the issues raised in the record by the parties but would prohibit the court below from deciding these matters by ordering the military judge to admit the accused’s pretrial confession subject to corroboration. Appellant now asserts that the judge’s “failure to address the issues raised in the defense motion precluded the defense from presenting its evidence, and denied the defense a determination on the substance of its motion.” Supplement at 10. I recognize that in most instances a record is returned to the convening authority or military judge via the appropriate Judge Advocate General for action consistent with the opinion. In this case, however, the court below ordered the judge to admit the confession subject to corroboration, implicitly finding that the defense was given notice, a chance to develop the record, and an adequate hearing to support its motion. If indeed the defense, for tactical or other reasons, did not present all of its evidence concerning voluntariness and custody at the motion hearing before the judge, then the remedy is a motion for reconsideration pursuant to RCM 905(f), Manual for Courts-Martial, United States, 1984, as the Court acknowledged in United States v. Kosek, 41 MJ 60, 65 n. * (CMA 1994). It would then be for the judge to review the additional matters claimed by the defense and the reason or reasons for not presenting that evidence at the first motion hearing.1 The decision of the judge as to whether to grant such a motion for reconsideration would be reviewable under an abuse-of-discretion standard. This is an orderly procedure which, unlike the result reached by the majority, does not encourage unnecessary or unwarranted piecemeal litigation.
FACTS
46. The defense moved to suppress appellant’s confession to Special Agent Dortch, the polygrapher. The bases urged by the defense for the suppression, as required by Mil.R.Evid. 304(d)(2)(A), 304(d)(3), and 304(e)(3), Manual, supra, were Mil.R.Evid. 305(e) and (f); Article 31, UCMJ, 10 USC *324§ 831; and the Fifth and Sixth Amendments. The judge ruled that the statement was inadmissible under Mil.R.Evid. 305 and Article 31(b).
47. On appeal before the Court of Military Review, the defense argued that appellant’s confession was involuntary and obtained during a custodial interrogation after appellant had invoked his right to counsel. ¶ 23. The Court of Military Review disagreed. In its review that court answered all the issues presented by the defense based upon the uncontested facts in the record.
DISCUSSION
48. A brief discussion of the history of government appeals in criminal cases and its relationship to Article 62 will be helpful. In United States v. Sanges, 144 U.S. 310, 12 S.Ct. 609, 36 L.Ed. 445 (1892), the Court held that, under our common law jurisprudence, absent explicit statutory authority, the prosecution lacks the right to appeal an adverse ruling in a criminal ease. See 420 U.S. at 336, 95 S.Ct. at 1018. Whether this reliance upon common-law authority is still correct is a subject of disagreement. See Arizona v. Manypenny, 451 U.S. 232, 245 n. 20, 101 S.Ct. 1657, 1666 n. 20, 68 L.Ed.2d 58 (1981).
49. Partially in response to Sanges, “Congress passed the first Criminal Appeals Act” in 1907, “which conferred jurisdiction on” the Supreme Court “to consider criminal appeals by the Government in limited circumstances. 34 Stat 1246.” See 420 U.S. at 336, 95 S.Ct. at 1018. That statute was replaced in 1970 with the present broader statute—18 USC § 3731. See 420 U.S. at 337, 95 S.Ct. at 1018-19.
50. Prior to 1983 the prosecution in the military justice system did not have the right to appeal an adverse ruling. In 1983 Article 62 was revised to provide for such a right.
51. Article 62(a)(1) now provides that the United States may appeal an order or ruling of the military judge which terminates the proceedings with respect to a charge or specification or which excludes evidence that is substantial proof of a fact material in the proceedings.
There were a number of comments describing the reasons and purposes behind the 1983 revision. As was stated by Major General Hugh J. Clausen, the Judge Advocate General of the Army, in his prepared statement to the Senate Committee:
The amendment of Article 62 will parallel 18 U.S.C. section 3731 by authorizing appeals by the Government of certain adverse rulings by the trial judge, such as rulings on motions to suppress evidence or to dismiss charges. As in Federal courts, the military justice system should provide an avenue for the Government, as well as the accused, to seek reversal of legal error at the trial level, consistent with judicial economy and double jeopardy protections.
Hearings on S. 2521 Before a Subeomm. of the Senate Armed Services Comm., 97th Cong., 2d Sess. 46 (1982). The Judges of the United States Court of Military Appeals also prepared responses to questions from the Senate Armed Services Committee’s Subcommittee on Manpower and Personnel, as follows:
The proposal to allow government appeals responds to the problem of an imbalance between the appellate rights of the accused and those of the Government; and this is an instance in which military justice should conform to the federal procedure, which allows such appeals____
Hearings, supra at 177-78.
52. Since Article 62 is modeled on 18 USC § 3731, we can look to the interpretation and application of that statute for guidance in determining how we will apply Article 62. Specifically, the question here concerns the scope of appellate review.
53. Title 18 USC § 3731 is intended to broaden the Government’s appeal rights. Since the language of 18 USC § 3731 was ambiguous, the legislative history made it clear that Congress intended to remove all statutory barriers to government appeals and to permit whatever appeals the Constitution would permit. Arizona v. Manypenny, 451 U.S. at 243 n. 18, 101 S.Ct. at 1665 n. 18 (“Congress manifested an intent to remove all statutory barriers to a criminal appeal taken by the Federal Government”); United *325States v. Wilson, 420 U.S. 332, 337, 95 S.Ct. 1013, 1018-19, 43 L.Ed.2d 232 (1975); Conference Report No. 91-1768, 91st Cong., 2d Sess., reprinted, in 1970 U.S.Code Cong. & Admin.News 5848^9; Omnibus Crime Control Act, 84 Stat. 1880, reprinted in 1970 U.S.Code Cong. & Admin.News 2206, 2217. The Supreme Court also found in Wilson that “Congress decided to rely upon the courts to define the constitutional boundaries [of a government appeal] rather than to create a statutory scheme that might be in some respects narrower or broader than the Fifth Amendment would allow.” 420 U.S. at 339, 95 S.Ct. at 1019. The statute has been interpreted as allowing any government appeal as long as the Double Jeopardy Clause is not offended—in effect, any appeal unless a trial court’s action amounts to an “acquittal.” United States v. Di Francesco, 449 U.S. 117, 101 S.Ct. 426, 66 L.Ed.2d 328 (1980); United States v. Scott, 437 U.S. 82, 98 S.Ct. 2187, 57 L.Ed.2d 65 (1978); United States v. Martin Linen Supply Co., 430 U.S. 564, 97 S.Ct. 1349, 51 L.Ed.2d 642 (1977). Contrary to the majority’s liberal view of the scope of defense appeals (¶ 26), the interpretation of the present government-appeals statute is to permit symmetry between the parties. United States v. Vuitch, 402 U.S. 62, 91 S.Ct. 1294, 28 L.Ed.2d 601 (1971), involved a direct appeal by the Government to the Supreme Court under the Criminal Appeals Act (18 USC § 3731) from a Federal District Court’s dismissal of an indictment on the ground that the statute on which the indictment was based was void for vagueness. The Court would not permit the defense to assert additional grounds to uphold the dismissal of the indictment that were not advanced by the defense earlier. Id. at 72-73, 91 S.Ct. at 1299-1300. The Supreme Court in Sanabria v. United States, 437 U.S. 54, 98 S.Ct. 2170, 57 L.Ed.2d 43 (1978), found that neither 18 USC § 3731 nor the Double Jeopardy Clause of the Fifth Amendment permits the Government to obtain relief from all of the adverse rulings that lead to the termination of a criminal trial in the defendant’s favor. In Sanabria, the Court made it very clear that the constitutional right to double jeopardy had already attached, and thus, despite clearly erroneous trial rulings, they could not review those decisions for error. 437 U.S. at 74-78, 98 S.Ct. at 2184-86.
54. In light of the preference set forth by the Supreme Court “it seems inescapable that Congress was determined to avoid creating nonconstitutional bars to the Government’s right to appeal.” United States v. Wilson, 420 U.S. at 339, 95 S.Ct. at 1019.
55. Like 18 USC § 3731, Article 62 should be liberally interpreted, without requiring certification to advance additional grounds for admissibility of the same item of evidence if there has been fair notice to the parties, opportunity to be heard, and development of the record. This enhances public confidence in the legal system as well as judicial economy.
56. Notice, Hearing, and Record. This is not an instance of lack of sufficient notice or refusal to hear an issue in this case. As discussed earlier, the defense moved to suppress appellant’s confession based upon several grounds. Both the Government and the defense had sufficient notice and an opportunity to be heard and develop a record on this motion. The military judge basically adopted appellant’s proposed findings of fact as his own findings of fact. Those findings were neither facially ambiguous nor incomplete. Both the trial and appellate courts below decided the issues after affording the parties adequate notice and an opportunity to be heard and to develop a record. Certainly defendants should not be unduly subjected to the anxiety of an appeal by the Government. But a military defendant represented by military counsel, even though anxious, is not subjected to additional expenses or loss of pay while a government appeal is ongoing.
57. There may even be exceptions to the normal rules governing notice and the opportunity to be heard and develop a record. A case may still be heard on review even when there has not been fair notice, opportunity to be heard, and sufficient development of record. These instances may arise where a hearing is necessary to avoid manifest injustice or the court is seizing an opportunity for a needed announcement and clarification of a legal principle for guidance and further pro*326ceedings in the same case. See, e.g., Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 29, 103 S.Ct. 927, 943-4, 74 L.Ed.2d 765 (1983). None of these instances, however, are present here.
58. Public Confidence. I am disturbed that this Court has at times shown a recent trend or tendency to suppress evidence which is otherwise reliable or to refuse to permit litigation on an issue raised before the trial court.2 This tendency not only runs counter to the prevailing federal judicial trend, but also serves to undermine public confidence in our legal system. In United States v. Grooters, 39 MJ 269, 272-73 (CMA 1994), I believe the Court erroneously applied the so-called law-of-the-case doctrine to suppress an otherwise admissible confession. But see United States v. Williams, 41 MJ 134, 135 n. 2 (CMA 1994). In United States v. Olivero, 39 MJ 246, 251 (CMA 1994), I pointed out in my dissent that “the majority fail[ed] to allow the Government to establish at a post-trial hearing under Article 39(a), Uniform Code of Military Justice, 10 USC § 839(a), or a hearing under United States v. DuBay, 17 USCMA 147, 37 CMR 411 (1967), an independent source for a second prosecution,” thereby resulting in suppression of the evidence and setting aside the charges and specifications without allowing a rehearing. These cases similarly run counter to the truthseeking purpose of our criminal justice system and serve to undermine public confidence in that system.
59. Where, as in this ease,3 the record is developed, judicial economy demands that the issues raised by trial defense counsel and developed on the record be answered by the appellate courts. To do otherwise would run counter to the entire purpose of our criminal justice system as a truthseeking process. Cf. United States v. Mezzanatto, — U.S.-, -, 115 S.Ct. 797, 803, 130 L.Ed.2d 697 (1995) (“The admission of plea statements for impeachment purposes enhances the truth-seeking function of trials and will result in more accurate verdicts.”); Solem v. Stumes, 465 U.S. 638, 644, 104 S.Ct. 1338, 1342, 79 L.Ed.2d 579 (1984); Jenkins v. Anderson, 447 U.S. 231, 238, 100 S.Ct. 2124, 2129, 65 L.Ed.2d 86 (1980).
60. Judicial Economy. In addition to the fundamental goal of our criminal justice system to ensure truthfinding, a goal is to minimize the burdens on the defendant and government of unnecessary appellate litigation. Not to address and decide the issues that are developed on the record after sufficient notice and a hearing only encourages future piecemeal litigation and potential disruptive gamesmanship by counsel. As a practical matter, to avoid the limited hearings on appeals or revolving door procedures, military judges would be advised to adhere to their own advice to counsel. That is, judges would be wise to address all of the alternative issues raised surrounding the admissibility and inadmissibility of evidence. Cf. United States v. Copening, 34 MJ 28 (CMA 1992) (judge at post-trial conference advised prosecutor of alternative means of introducing evidence). But a judge’s failure to do so should not serve to cut off a full review and resolution by an appellate court of those purely legal issues raised by the defense and so developed on the record by both the defense and the prosecution that there are no disputed issues of fact.
61. Based on the broad government appeal rights under Article 62, the truthseeking purpose of criminal trials, and judicial economy, I respectfully dissent from the majority opinion concerning the scope of review and reversing a direction of the court below to admit the evidence based on the present record. Our ruling, however, does not prohibit reconsideration under appropriate circumstances.

. I am unaware of what may have transpired in any RCM 802, Manual for Courts-Martial, United States, 1984, session and what bearing that may have on the appropriateness of a motion for reconsideration. Such conferences should only deal with administrative matters so no potential issue is implicated.


. In United States v. Kaliski, 37 MJ 105 (CMA 1993), the majority mandated dismissal of the charges because, in its opinion, the alternative grounds for admissibility of the evidence were not developed since the judge had ruled the evidence admissible. See also Cunningham v. Gilevich, 36 MJ 94, 102 (CMA 1992)("[W]e cannot determine from the record whether the decision to prosecute petitioners was based wholly or in part on their testimony____").


. We have seen the majority split on a similar question of power over "Law of the Case.” This Court has not fully addressed that issue and the various meanings and consequences of that phrase.